DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to application filed on 04/29/2022.
This application requests prioritized examination under 37 CFR 1.102(e).
Track One Request has been granted by the Office of Petitions on 04/09/2021.
The present application is a CIP of, and claims the benefit of priority under 35 U.S.C. §120 to, U.S. Patent Application Serial No. 17/682,483 filed February 28, 2022.  Applicants’ priority claims to other US Applications and US provisional applications (earliest filed in February 5, 2016) have been acknowledged. 
A terminal disclaimer to obviate potential double patenting rejections has been filed and approved.

Claims 1-2, 11-12 and 21-22 have been amended via Examiner’s amendment.
Claims 1-30 are pending.
Claims 1-30 are allowed.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin D. Burge (Reg. No. 43,427) on 07/27/2022 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1-2, 11-12 and 21-22 have been amended via Examiner’s amendment.
	
This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 

1.  (Currently Amended) An apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
	receive, at the at least one processor, and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of task routines; and
	the set of task routines are executed within a set of task containers instantiated within at least one virtual machine (VM);
	store, within a job queue, a job performance request message comprising an indication of receiving the request to perform the job flow; [[and]]
	within a performance container, execute instructions of a performance routine to cause the at least one processor to, in response to the storage of the job performance request message within the job queue, perform operations comprising:
	based on the data dependencies among the set of tasks specified in the job flow definition, derive an order of performance of the set of tasks that specifies a subset of tasks of the set of tasks that are able to be performed in parallel, and derive a quantity of task containers within the set of task containers that enables parallel execution of a corresponding subset of task routines to cause the parallel performance of the subset of tasks;
	based on at least the derived quantity of task containers within the set of task containers, derive a quantity of at least one other VM that, in combination with the at least one VM, provides resources to enable instantiation of the derived quantity of task containers to enable the parallel execution of the subset of task routines;
	provide, to a VM allocation routine executed by the at least one processor, an indication of a need for provision of the at least one other VM, wherein execution of the VM allocation routine causes the at least one processor to allocate the at least one VM; and
	store, within a task queue, multiple task routine execution request messages that each comprise an identifier associated with a task of the subset of tasks to enable the parallel execution of the subset of task routines within the set of task containers; and
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, perform operations comprising:
	provide, to the VM allocation routine, an indication of cessation of the need for provision of the at least one other VM.

2.  (Currently Amended) The apparatus of claim 1, wherein 
	
	

3.  (Original) The apparatus of claim 1, wherein:
	the allocation of the at least one VM comprises allocation of at least one of processing resources or storage resources provided within at least one node device; and
	the provision of the at least one other VM comprises a further allocation of the at least one of the processing resources or storage resources provided within the at least one node device.

4.  (Original) The apparatus of claim 3, wherein:
	the job flow definition indicates that a task of the subset of tasks is of a task type that requires access to a particular resource that is provided by less than all node devices of the at least one node device; and
	in executing the VM allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, the at least one processor is caused to perform operations comprising:
	analyze resources provided by each node device of the at least one node device to identify a node device that provides the particular resource; and
	provide a VM of the at least one other VM that is instantiated within the identified node device.

5.  (Original) The apparatus of claim 4, wherein:
	the at least one processor executes a resource allocation routine that causes the at least one processor to dynamically allocate multiple containers based on availability of resources within each VM of the at least one VM; and
	in executing the resource allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, the at least one processor is caused to perform operations comprising:
	analyze resources provided by each VM of the at least one VM and of the at least one other VM to identify a VM that provides the particular resource; and
	provide a task container of the set of task containers that is instantiated within the identified VM.

6.  (Original) The apparatus of claim 4, wherein the at least one processor is caused to perform operations comprising:
	within each task container of the set of task containers, in response to the storage of a task routine execution request message within the task queue, analyze an identifier of the task type within the task routine execution request message to determine whether the task container supports a performance of a task of the task type; and
	in response to a determination that the task container supports the performance of a task of the task type, perform operations comprising:
	use an identifier of a task provided in the task routine execution request message to retrieve a corresponding task routine; and
	execute the retrieved corresponding task routine to cause the performance of the identified task.

7.  (Original) The apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
	provide, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of the derived quantity of task containers, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources or storage resources within the at least one VM.

8.  (Original) The apparatus of claim 7, wherein the at least one processor delays the provision, to the resource allocation routine, of the indication of the need for the provision of the derived quantity of task containers by a predetermined amount of time after the provision, to the VM allocation routine, of the indication of the need for provision of the at least one other VM to cause the provision of the resources to enable the instantiation of the quantity of task containers.

9.  (Original) The apparatus of claim 7, wherein the at least one processor is caused to perform operations comprising:
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, perform operations comprising:
	provide, to the resource allocation routine, an indication of cessation of the need for provision of the derived quantity of task containers.

10.  (Original) The apparatus of claim 7, wherein:
	the dynamic allocation of the multiple containers comprises dynamic allocation of multiple pods based on the availability of the at least one of processing resources or storage resources within the at least one VM;
	the performance container and a messaging container are instantiated within a performance pod of the multiple pods; and
	within the messaging container, instructions of an instance of a messaging routine are executed by the at least one processor to cause the at least one processor to provide the instance of the performance routine with access to the job queue and the task queue.

11.  (Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, the computer-program product including instructions operable to cause at least one processor to perform operations comprising:
	receive, at the at least one processor, and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of task routines; and
	the set of task routines are executed within a set of task containers instantiated within at least one virtual machine (VM);
	store, within a job queue, a job performance request message comprising an indication of receiving the request to perform the job flow; [[and]]
	within a performance container, execute instructions of a performance routine to cause the at least one processor to, in response to the storage of the job performance request message within the job queue, perform operations comprising:
	based on the data dependencies among the set of tasks specified in the job flow definition, derive an order of performance of the set of tasks that specifies a subset of tasks of the set of tasks that are able to be performed in parallel, and derive a quantity of task containers within the set of task containers that enables parallel execution of a corresponding subset of task routines to cause the parallel performance of the subset of tasks;
	based on at least the derived quantity of task containers within the set of task containers, derive a quantity of at least one other VM that, in combination with the at least one VM, provides resources to enable instantiation of the derived quantity of task containers to enable the parallel execution of the subset of task routines;
	provide, to a VM allocation routine executed by the at least one processor, an indication of a need for provision of the at least one other VM, wherein execution of the VM allocation routine causes the at least one processor to allocate the at least one VM; and
	store, within a task queue, multiple task routine execution request messages that each comprise an identifier associated with a task of the subset of tasks to enable the parallel execution of the subset of task routines within the set of task containers; and
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, perform operations comprising:
	provide, to the VM allocation routine, an indication of cessation of the need for provision of the at least one other VM.

12.  (Currently Amended) The computer-program product of claim 11, wherein 
	
	

13.  (Original) The computer-program product of claim 11, wherein:
	the allocation of the at least one VM comprises allocation of at least one of processing resources or storage resources provided within at least one node device; and
	the provision of the at least one other VM comprises a further allocation of the at least one of the processing resources or storage resources provided within the at least one node device.

14.  (Original) The computer-program product of claim 13, wherein:
	the job flow definition indicates that a task of the subset of tasks is of a task type that requires access to a particular resource that is provided by less than all node devices of the at least one node device; and
	in executing the VM allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, the at least one processor is caused to perform operations comprising:
	analyze resources provided by each node device of the at least one node device to identify a node device that provides the particular resource; and
	provide a VM of the at least one other VM that is instantiated within the identified node device.

15.  (Original) The computer-program product of claim 14, wherein:
	the at least one processor executes a resource allocation routine that causes the at least one processor to dynamically allocate multiple containers based on availability of resources within each VM of the at least one VM; and
	in executing the resource allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, the at least one processor is caused to perform operations comprising:
	analyze resources provided by each VM of the at least one VM and of the at least one other VM to identify a VM that provides the particular resource; and
	provide a task container of the set of task containers that is instantiated within the identified VM.

16.  (Original) The computer-program product of claim 14, wherein the at least one processor is caused to perform operations comprising:
	within each task container of the set of task containers, in response to the storage of a task routine execution request message within the task queue, analyze an identifier of the task type within the task routine execution request message to determine whether the task container supports a performance of a task of the task type; and
	in response to a determination that the task container supports the performance of a task of the task type, perform operations comprising:
	use an identifier of a task provided in the task routine execution request message to retrieve a corresponding task routine; and
	execute the retrieved corresponding task routine to cause the performance of the identified task.

17.  (Original) The computer-program product of claim 11, wherein the at least one processor is caused to perform operations comprising:
	provide, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of the derived quantity of task containers, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources or storage resources within the at least one VM.

18.  (Original) The computer-program product of claim 17, wherein the at least one processor delays the provision, to the resource allocation routine, of the indication of the need for the provision of the derived quantity of task containers by a predetermined amount of time after the provision, to the VM allocation routine, of the indication of the need for provision of the at least one other VM to cause the provision of the resources to enable the instantiation of the quantity of task containers.

19.  (Original) The computer-program product of claim 17, wherein the at least one processor is caused to perform operations comprising:
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, perform operations comprising:
	provide, to the resource allocation routine, an indication of cessation of the need for provision of the derived quantity of task containers.

20.  (Original) The computer-program product of claim 17, wherein:
	the dynamic allocation of the multiple containers comprises dynamic allocation of multiple pods based on the availability of the at least one of processing resources or storage resources within the at least one VM;
	the performance container and a messaging container are instantiated within a performance pod of the multiple pods; and
	within the messaging container, instructions of an instance of a messaging routine are executed by the at least one processor to cause the at least one processor to provide the instance of the performance routine with access to the job queue and the task queue.

21.  (Currently Amended) A computer-implemented method comprising:
	receiving, by at least one processor, and from a requesting device via a network, a request to perform a job flow, wherein:
	the job flow is defined in a job flow definition that specifies a set of tasks to be performed via execution of a corresponding set of task routines during a performance of the job flow, and that specifies data dependencies among the set of task routines; and
	the set of task routines are executed within a set of task containers instantiated within at least one virtual machine (VM);
	storing, within a job queue, a job performance request message comprising an indication of receiving the request to perform the job flow; [[and]]
	within a performance container, executing, by the at least one processor, instructions of a performance routine to cause the at least one processor to, in response to the storage of the job performance request message within the job queue, perform operations comprising:
	based on the data dependencies among the set of tasks specified in the job flow definition, deriving, by the at least one processor, an order of performance of the set of tasks that specifies a subset of tasks of the set of tasks that are able to be performed in parallel, and deriving, by the at least one processor, a quantity of task containers within the set of task containers that enables parallel execution of a corresponding subset of task routines to cause the parallel performance of the subset of tasks;
	based on at least the derived quantity of task containers within the set of task containers, deriving, by the at least one processor, a quantity of at least one other VM that, in combination with the at least one VM, provides resources to enable instantiation of the derived quantity of task containers to enable the parallel execution of the subset of task routines;
	providing, to a VM allocation routine executed by the at least one processor, an indication of a need for provision of the at least one other VM, wherein execution of the VM allocation routine causes the at least one processor to allocate the at least one VM; and
	storing, within a task queue, multiple task routine execution request messages that each comprise an identifier associated with a task of the subset of tasks to enable the parallel execution of the subset of task routines within the set of task containers; and
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, performing operations comprising:
	providing, to the VM allocation routine, an indication of cessation of the need for provision of the at least one other VM.

22.  (Currently Amended) The computer-implemented method of claim 21, 
	
	

23.  (Original) The computer-implemented method of claim 21, wherein:
	the allocation of the at least one VM comprises allocation of at least one of processing resources or storage resources provided within at least one node device; and
	the provision of the at least one other VM comprises a further allocation of the at least one of the processing resources or storage resources provided within the at least one node device.

24.  (Original) The computer-implemented method of claim 23, wherein:
	the job flow definition indicates that a task of the subset of tasks is of a task type that requires access to a particular resource that is provided by less than all node devices of the at least one node device; and
	the method comprises, in executing the VM allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, performing operations comprising:
	analyzing, by the at least one processor, resources provided by each node device of the at least one node device to identify a node device that provides the particular resource; and
	providing a VM of the at least one other VM that is instantiated within the identified node device.

25.  (Original) The computer-implemented method of claim 24, wherein:
	the at least one processor executes a resource allocation routine that causes the at least one processor to dynamically allocate multiple containers based on availability of resources within each VM of the at least one VM; and
	the method comprises, in executing the resource allocation routine, and in response to the indication that a task of the subset of tasks is of the task type, performing operations comprising:
	analyzing, by the at least one processor, resources provided by each VM of the at least one VM and of the at least one other VM to identify a VM that provides the particular resource; and
	providing a task container of the set of task containers that is instantiated within the identified VM.

26.  (Original) The computer-implemented method of claim 24, comprising:
	within each task container of the set of task containers, in response to the storage of a task routine execution request message within the task queue, analyzing, by the at least one processor, an identifier of the task type within the task routine execution request message to determine whether the task container supports a performance of a task of the task type; and
	in response to a determination that the task container supports the performance of a task of the task type, performing operations comprising:
	using an identifier of a task provided in the task routine execution request message to retrieve a corresponding task routine; and
	executing, by the at least one processor, the retrieved corresponding task routine to cause the performance of the identified task.

27.  (Original) The computer-implemented method of claim 21, comprising:
	providing, to a resource allocation routine executed by the at least one processor, an indication of a need for provision of the derived quantity of task containers, wherein execution of the resource allocation routine causes the at least one processor to dynamically allocate multiple containers based on availability of at least one of processing resources or storage resources within the at least one VM.

28.  (Original) The computer-implemented method of claim 27, comprising delaying the provision, to the resource allocation routine, of the indication of the need for the provision of the derived quantity of task containers by a predetermined amount of time after the provision, to the VM allocation routine, of the indication of the need for provision of the at least one other VM to cause the provision of the resources to enable the instantiation of the quantity of task containers.

29.  (Original) The computer-implemented method of claim 27, comprising:
	within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, performing operations comprising:
	providing, to the resource allocation routine, an indication of cessation of the need for provision of the derived quantity of task containers.

30.  (Original) The computer-implemented method of claim 27, wherein:
	the dynamic allocation of the multiple containers comprises dynamic allocation of multiple pods based on the availability of the at least one of processing resources or storage resources within the at least one VM;
	the performance container and a messaging container are instantiated within a performance pod of the multiple pods; and
	within the messaging container, instructions of an instance of a messaging routine are executed by the at least one processor to cause the at least one processor to provide the instance of the performance routine with access to the job queue and the task queue.


REASONS FOR ALLOWANCE
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “within a performance container, execute instructions of a performance routine to cause the at least one processor to, in response to the storage of the job performance request message within the job queue, perform operations comprising: based on the data dependencies among the set of tasks specified in the job flow definition, derive a quantity of task containers within the set of task containers that enables parallel execution of a corresponding subset of task routines to cause the parallel performance of the subset of tasks; based on at least the derived quantity of task containers within the set of task containers, derive a quantity of at least one other VM that, in combination with the at least one VM, provides resources to enable instantiation of the derived quantity of task containers to enable the parallel execution of the subset of task routines; provide, to a VM allocation routine executed by the at least one processor, an indication of a need for provision of the at least one other VM, wherein execution of the VM allocation routine causes the at least one processor to allocate the at least one VM; and store, within a task queue, multiple task routine execution request messages that each comprise an identifier associated with a task of the subset of tasks to enable the parallel execution of the subset of task routines within the set of task containers; and within the performance container, in response to at least storage of multiple execution completion messages within the task queue that are indicative of completion of execution of the subset of task routines, perform operations comprising: provide, to the VM allocation routine, an indication of cessation of the need for provision of the at least one other VM” as recited in independent claims 1, 11 and 21. 

	These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-30 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 29, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196